*247Opinion by
Johnson, J.
An examination of the testimony showed that the plaintiff failed to produce evidence to establish that at the time of the importation the fish did not weigh as much as the weigher reported. Inasmuch as the landed net weights returned by the United States weigher and adopted by the collector as a basis for his assessment of duty were not established to be erroneous, or to represent weights other than the actual weights, the protest was overruled. Downing & Co. v. United States (11 Ct. Cust. Appls. 310, T. D. 39128) cited.